Foster, J.
By the agreed facts in this case, it appears that the defendant town is liable for the support of the pauper, a married woman, whose husband once had a settlement in that town, unless that settlement has been lost by the husband’s acquisition of a new one in the town of Rutland. He did acquire a settlement in Rutland in the fourth mode provided by Rev. Sts. c. 45, § 1, namely, by owning an estate of freehold and living on the same three years successively, unless prevented from doing so by the fact that, during the time necessary to make up the required period of three years’ residence, his wife was committed to and supported in the lunatic hospital at Brattieboro, Vermont, by the defendants.
This court has held that a man cannot gain a settlement while his wife is supported by a town or by the state in one of the lunatic hospitals within this commonwealth. Charles-*90town v. Groveland, 15 Gray, 15; Woodward v. Worcester, Ib 19, n.
And we are of opinion that the circumstance, that in the present case the support was furnished by the defendants out of the limits of this state, can make no difference in the result. It is the fact that a member of his family is receiving relief as a pauper, and not the place where or manner in which the relief is furnished, that disables a man from acquiring a settlement. If the defendants adopted a legal course in maintaining the wife at Brattleboro with her husband’s consent, then she was as much a pauper supported by them as if actually kept in their own almshouse. If they have performed their legal obligation in an illegal manner, they ought not to derive any advantage from the illegality of their action. Warwick, as the town of the pauper’s settlement, was bound to furnish her needed relief. This they have done in their own way; and, while they were doing so, her husband could gain no new settlement by his residence in Rutland. According to the agreement of the parties, the defendants are to be defaulted.